DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I (claims 1-18) and Species 1 (as depicted in Figs. 1-16) in the reply filed on 02/03/2022 is acknowledged.  
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022. 
Claims 1-18 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features including:
the heel projection as recited in claims 1 and 16, 
the rim along a lower surface of the intermediate layer and coincident with a lower surface of the base as recited in claims 4-5, 
the midsole comprising a lower layer, a middle layer and an upper layer as recited in claim 7,
the load path as recited in claims 8-10 and 18,
an upper surface of the sock liner are both substantially semicircular in cross section normal to the longitudinal direction as recited in claim 11, 
the heel projection extending laterally across the heel region, inferior and anterior to the fat pad under the heel as recited in claims 12-13,
the midfoot projection extending laterally across the midfoot region as recited in claim 14,
the metatarsal projection extending laterally across the metatarsal region posterior to the ball of a foot as recited in claim 15,
the heel projection anterior to the heel, the metatarsal projection posterior to the forefoot region, and the arch projection extending from the medial side of the arch toward the lateral side thereof as recited in claim 16,
the projections extend at least laterally from a medial side of the midfoot region, are longitudinally discontinuous at a lateral extreme thereof, individually continuous in a lateral direction, and are together longitudinally continuous at a medial extreme thereof, as recited in claim 17
the pedestals in the midfoot region of the base, the strike zone in a lateral, posterior portion of the heel region, and a medially adjacent portion of the heel region as recited in claim 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52 and 50 in para. 0124.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 27 in figs. 10-13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a heel projection capable of extending into the heel region and shaped to contain and shape a heel portion of a fat pad under a heel bone structure corresponding to the heel" and "an arch projection capable of extending laterally under the midfoot region and shaped to contain and shape a midfoot portion of the fat pad under a midfoot bone structure corresponding to the midfoot region"
In claim 2, there is no antecedent basis in the specification for "wherein the projections are configured to maximize a thickness of the fat pad along a loading path of the foot"
In claim 4, there is no antecedent basis in the specification for "a rim along a lower surface of the intermediate layer and coincident with a lower surface of the base" and "a boss extending above, and surrounded by, the rim, having a lower density and smaller spring constant compared to the rim "
In claim 5, there is no antecedent basis in the specification for "a rim along a lower surface of the intermediate layer and coincident with a lower surface of the base; and "a boss extending above, and surrounded on lateral, anterior, and posterior edges thereof by the rim, having a lower density and smaller spring constant
In claim 7, there is no antecedent basis in the specification for "a midsole comprising: a lower layer comprising a first material, comparatively softer, for absorbing a heel strike; a middle layer above the lower layer and comprising a second material, comparatively harder and stiffer, shaped to enforce containment of a foot of a user therein in a substantially semicircular cross-sectional shape normal to a longitudinal direction, by flexure thereof in response to loading thereon; and an upper layer, above the middle layer, formed of third material, comparatively softer, providing the semicircular cross-sectional shape thereinside"
In claim 10, there is no antecedent basis in the specification for "wherein the increased stiffness is provided by increased density medially from the load path";
In claim 12, there is no antecedent basis in the specification for "a heel projection extending laterally across the heel region, inferior and anterior to the fat pad under the heel"
In claim 13, there is no antecedent basis in the specification for "a heel projection extending laterally across the heel region, inferior and anterior to the fat pad under the heel"
In claim 14, there is no antecedent basis in the specification for "a midfoot projection extending laterally across the midfoot region"
In claim 15, there is no antecedent basis in the specification for "a metatarsal projection extending laterally across the metatarsal region posterior to the ball of a foot"
In claim 16, there is no antecedent basis in the specification for "a heel projection anterior to the heel capable of urging the fat pad under the heel in at least one of a posterior direction and a medial direction to increase cushioning of the calcaneus bone of the foot of a user", "a metatarsal projection posterior to the forefoot region an arch projection extending from the medial side of the arch toward the lateral side thereof and capable of urging laterally the fat pad under the arch"
In claim 17, there is no antecedent basis in the specification for wherein the projections extend at least laterally from a medial side of the midfoot region, "are longitudinally discontinuous at a lateral extreme thereof, individually continuous in a lateral direction, and are together longitudinally continuous at a medial extreme thereof"
In claim 18, there is no antecedent basis in the specification for " the midfoot region of the base comprises pedestals extending therefrom and constituting less than half the area of the lower surface thereof" and "the intermediate layer is formed of a material having a greater density than that of the base, thereby defining a strike zone, in a lateral, posterior portion of the heel region, that is softer than a medially adjacent portion of the heel region"
Claim Objections 
Claims 4-5, 7 and 18 are objected to because of the following informalities:
In claim 4, line 3, "the base" appears to read "the base layer"
In claim 5, line 3, "the base" appears to read "the base layer"
In claim 7, line 8, "the semicircular cross-sectional shape" appears to read "a semicircular cross-sectional shape"
In claim 18, lines 2, 6, "the base" appears to read "the base layer", 
In claim 18, line 10, "the Poisson effect" appears to read "a Poisson effect"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation "a heel projection capable of extending into the heel region and shaped to contain and shape a heel portion of a fat pad under a heel bone structure corresponding to the heel".  The original disclosure, including both the specification and the drawings, fails to set forth a heel projection in the elected species 1; therefore one skilled in the art cannot make and use the claimed invention.
Claims 2-18 each depend from rejected claim 1 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-18 recite the terms "thereof", "therefrom", "therein", "thereon", "thereinside", "thereunder", "therefor" in a plurality of instances, which render the claims indefinite.  It is unclear what structure(s) is being referred to using each of the terms.  Clarifications are required.
	Claim 1 recites the limitation "longitudinal (anterior and posterior), transverse (medial and lateral), and vertical (superior and inferior) directions", which renders the claim indefinite as it includes text within a plurality of pairs of parentheses.  It is unclear whether the text enclosed in each parenthesis is part of the claimed invention. In addition, all the terms within the parentheses are relative terms which are meaningful only when a reference is defined.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. 
Claim 1 recites the term "inclusive", which renders the claim indefinite.  Per the Merriam-Webster Dictionary, the term "inclusive" generally means "covering or intended to cover all items, costs, or services".  However, the claim does not define what elements should be considered within the scope of being "inclusive".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the term "inclusive" has been construed to be including the forefoot region, the midfoot region and the heel region.
Claim 2 recites the limitation "wherein the projections are configured to maximize a thickness of the fat pad along a loading path of the foot", which renders the claim indefinite.  The original disclosure does not set forth the maximum thickness of the fat pad along a loading path of the foot; therefore, it is unclear how the projections are configured to maximize a thickness of the fat pad along a loading path of the foot.  For examination purposes, the 
Claim 6 recites the limitations "positioning the base and intermediate layer in a shoe having a cross-sectional shape substantially semicircular in a transverse plane orthogonal to the longitudinal direction in the heel region" and "urging toward the medial side of the heel the fat pad under the heel", which renders the claim indefinite.  Claim 6 depends from claim 1 and claim 1 has been set forth as a method of manufacturing a sock liner; accordingly, the preamble of claim 6 also refers to a method of manufacturing a sock liner.  However, the claim appears to recite a method of using the sock liner.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. 
Claim 6 recites the limitation "substantially semicircular", which renders the claim indefinite.  The term "substantially" is a term of approximation.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the limitation has been construed to be a closed shape defined by an arch and a straight line.
Claim 7 recites a structure of a midsole.  Claim 7 depends from claim 1 and claim 1 has been set forth as a method of manufacturing a sock liner; accordingly, the preamble of claim 7 also refers to a method of manufacturing a sock liner.  The recited structure of midsole is irrelevant to the method of manufacturing a sock liner as the midsole is not used in the manufacturing process.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. 
Claim 7 recites the term "comparatively" in multiple instances, which renders the claim indefinite.  The term is only meaningful when a reference is defined.  However, the claim does 
Similar to claim 6, claim 8 appears to recite a method of using the sock liner, which deviates from the method of manufacturing a sock liner.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  
Claim 9 recites the limitation "the apparatus".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 9 and claim 1 does not set forth any apparatus.  For examination purposes, the limitation has been interpreted as "the sock liner".
Claim 11 recites the limitation "wherein an upper surface of the sock liner are both substantially semicircular in cross section normal to the longitudinal direction", which renders the claim indefinite.  First, it is unclear what Applicant refers to by the word "both" because only an upper surface of the sock liner has been set forth.  Second, the term "substantially" is a term of approximation.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the limitation has been construed to be "wherein an upper surface of the sock liner is substantially semicircular in cross section normal to the longitudinal direction", and the term "substantially" has been interpreted as a closed shape defined by an arch and a straight line.
Claim 16 recites the limitation "a heel projection anterior to the heel", which renders the claim indefinite.  Firsts, the limitation conflicts itself as "a heel projection", by the name, is supposed to be positioned under a user's heel instead of anterior to a user's heel.  Second, it is unclear whether "the heel" refers to a user's heel or the heel region of the base layer.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "a projection anterior to the heel region".
urge the fat pad in the midfoot region laterally as cushioning under a lateral portion of an arch of the foot", "urge the fat pad in the forefoot region anteriorly as a support for a ball of a foot", "urge the fat pad in the heel region at least one of posteriorly and laterally as a support for the heel of the foot", which render the claim indefinite.  The claim is set forth as a method of manufacturing a sock liner; however, the limitations appear to be claiming a method of using the sock liner.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.   It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to," "adapted to," "when in use," "capable of" or "while being worn."
Claim 17 recites the limitations wherein the projections extend at least laterally from a medial side of the midfoot region, are longitudinally discontinuous at a lateral extreme thereof, individually continuous in a lateral direction, and are together longitudinally continuous at a medial extreme thereof, which render the claim indefinite.  First, claim 17 depends from claim 1 and claim 1 has set forth a heel projection, which indicates that at least a projection is positioned in the heel region; therefore not all the projections are in the midfoot region as recited in claim 17.  Second, the original disclosure does not provide a standard for ascertaining where the lateral extreme and the medial extreme are located, and what configuration enables the projections being longitudinally discontinuous at a lateral extreme and together longitudinally continuous at a medial extreme.  Therefore, it is unclear what Applicant is claiming. For examination purposes, the limitation has been construed to be wherein a plurality of projections extend at least laterally from a medial side of the midfoot region, being individually continuous in a lateral direction, and being spaced apart from each other.
Claim 18 recites the limitation "the intermediate layer is formed of a material having a greater density than that of the base, thereby defining a strike zone, in a lateral, posterior portion of the heel region, that is softer than a medially adjacent portion of the heel region", 
Claim 18 recites the limitation "the apparatus".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 18 and claim 1 does not set forth any apparatus.  For examination purposes, the limitation has been interpreted as "the sock liner".
Claims 2-18 each depend from claim 1 and are likewise rejected.
Note
At the outset, it is noted that the claims define a plurality of limitations that do not have support in the original disclosure and/or mixed categories of invention and are not clear when it comes to the claim language. Therefore, one of ordinary skill in the art are not able to understand the claim subject matter or what is being disclosed.  (See above objections and 112 rejections).  Therefore, for the purpose of applying prior art, claims 1-18 have been interpreted as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 9, 12-13, 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
urging the fat pad in the heel region laterally by providing increased stiffness on a medial side thereof with respect to the load path"; and claim 12 recites the limitation "a heel projection extending laterally across the heel region, inferior and anterior to the fat pad under the heel".  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to," "adapted to," "when in use," or "while being worn."  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 6, 8-10 and 16-17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marc (US 4,435,910 A).
Regarding claim 1, Marc discloses, in the context of describing a sock liner structure, a method of manufacturing a sock liner capable of placement under a foot of a user in footwear (figs. 1-3; col. 2, ll. 27-66; claim 1), the method comprising: 
providing longitudinal (anterior and posterior), transverse (medial and lateral), and vertical (superior and inferior) directions (see figs. 3-4; col. 37-42); 

forming an intermediate layer (intermediate member 12; figs. 1-2; col. 3, ll. 7-13), capable of fitting between an insole (base layer 10; figs. 1-3; col. 3, ll. 7-13) of a shoe and the base layer (cushioning layer 24; figs. 1-3) and comprising a plurality of projections (ribs 14; figs. 1-3; col. 3, ll. 7-13), spaced apart in the longitudinal direction and extending laterally from proximal to a medial side of the base (see annotated fig. 3); 
wherein the plurality of projections includes 
a heel projection (see annotated fig. 3) capable of extending into the heel region (see annotated fig. 3) and shaped to contain and shape a heel portion of a fat pad under a heel bone structure corresponding to the heel (see annotated fig. 3), and 
an arch projection (see annotated fig. 3) capable of extending laterally under the midfoot region (see annotated fig. 3) and shaped to contain and shape a midfoot portion of the fat pad under a midfoot bone structure corresponding to the midfoot region (see annotated fig. 3). 
Regarding claim 2, Marc discloses the method of claim 1, and further discloses wherein the projections are configured to maximize a thickness of the fat pad along a loading path of the foot (being capable of maximize a thickness of the fat pad; see figs. 1-3; col. 3, ll. 23-40).
Regarding claim 3, Marc discloses the method of claim 1, and further discloses wherein the intermediate layer comprises a bulk region (intermediate member 12 comprising a bulk region; see figs. 1-3) and a plurality of arch projections extending therefrom (see figs. 1-3), 
Regarding claim 6, the claim does not include any definitive limitation for the method of manufacturing the sock liner as it recites a method of using the sock liner.  Further, Marc's sock liner is capable of being configured with positioning the base and intermediate layer in a shoe having a cross-sectional shape substantially semicircular in a transverse plane orthogonal to the longitudinal direction in the heel region; and urging toward the medial side of the heel the fat pad under the heel.
Regarding claim 8, the claim does not include any definitive limitation for the method of manufacturing the sock liner as it recites a method of using the sock liner.  Further, Marc's sock liner is capable of being configured with transferring pressure to the fat pad along the foot, throughout at least heel strike and mid stride of a gait cycle of a wearer, along a load path extending from the heel region to the forefoot region.
Regarding claim 9, Marc discloses the method of claim 8, and further discloses wherein the heel projection extends laterally from the medial side of the apparatus (see annotated fig. 3), capable of urging the fat pad in the heel region laterally by providing increased stiffness on a medial side thereof with respect to the load path (see annotated fig. 3).
Regarding claim 10, Marc discloses the method of claim 9, and further discloses wherein the increased stiffness is provided by increased density medially from the load path (when the sock liner is in use, the density of the heel projection is increased medially from the load path responding to a heel strike).
Regarding claim 16, Marc discloses the method of claim 1, and further discloses wherein the projections comprise: 

a metatarsal projection (see fig. 3) posterior to the forefoot region (see fig. 3) and capable of urging anteriorly the fat pad proximate the forefoot (see fig. 3); and 
an arch projection (see fig. 3) extending from the medial side of the arch toward the lateral side thereof (see fig. 3) and capable of urging laterally the fat pad under the arch (see fig. 3).
Regarding claim 17, Marc discloses the method of claim 1, and further discloses wherein the projections: 
extend at least laterally from a medial side of the midfoot region (projections in the midfoot region; see annotated fig. 3); 
capable of urging the fat pad in the midfoot region laterally as cushioning under a lateral portion of an arch of the foot (see annotated fig. 3); 
capable of urging the fat pad in the forefoot region anteriorly as a support for a ball of a foot (see annotated fig. 3); 
capable of urging the fat pad in the heel region at least one of posteriorly and laterally as a support for the heel of the foot (see annotated fig. 3); and 
are individually continuous in a lateral direction (see annotated fig. 3), being spaced apart from each other (see annotated fig. 3) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 4-5 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Marc (US 4,435,910 A).
Regarding claim 4, Marc discloses the method of claim 1, and further discloses wherein a projection of the projections comprises: 
a rim (a boundary of the projection at thin layer 13; see annotated fig. 1; col. 3, ll. 9-13) along a lower surface of the intermediate layer (layer 12; see annotated fig. 1) and coincident with a lower surface of the base layer (layer 24; see annotated fig. 1); and 
a boss (see annotated fig. 1) extending above and surrounded by the rim (see annotated fig. 1).
Marc does not explicitly disclose wherein the boss having a lower density and smaller spring constant compared to the rim.  However, the original disclosure of the instant application does not set forth any criticality for why wherein the boss having a lower density and smaller spring constant compared to the rim.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the materials for the rim and the boss, with wherein the thin layer 13 and the boss having different materials, providing the boss with a first material having a lower density and smaller spring constant than a second material for the rim, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its 
Regarding claim 5, Marc discloses the method of claim 4, and further discloses wherein the projections each comprise: 
a rim (a boundary of the projection at the thin layer 13; see annotated fig. 1; col. 3, ll. 9-13) along a lower surface of the intermediate layer (layer 12; see annotated fig. 1) and coincident with a lower surface of the base layer (layer 24; see annotated fig. 1); and 
a boss (see annotated fig. 1) extending above, and surrounded on lateral, anterior, and posterior edges thereof by the rim (see annotated fig. 1).
Marc does not explicitly disclose wherein the boss having a lower density and smaller spring constant compared to the rim.  However, the original disclosure of the instant application does not set forth any criticality for why wherein the boss having a lower density and smaller spring constant compared to the rim.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the materials for the rim and the boss, with wherein the thin layer 13 and the boss having different materials, providing the boss with a first material having a lower density and smaller spring constant than a second material for the rim, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Marc discloses the method of claim 10, except wherein an upper surface of the sock liner is substantially semicircular in cross section normal to the longitudinal direction.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the upper surface of the sock liner with a substantially semicircular cross-sectional shape normal to a longitudinal direction, in order to fit with the anatomical shape of a user's foot. Such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  In re Dailey et al., 149 USPQ 47.
Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Marc (US 4,435,910 A) in view of Kay (GB 2560022 A).
Regarding claim 7, the claim does not define any definitive limitation for the method of manufacturing the sock liner as it recites a midsole structure. 
In addition, Kay teaches wherein a shoe has a midsole (page 3, ll. 9-33) comprising: a lower layer (a second layer; page 3, ll. 9-25) comprising a first material, comparatively softer, for absorbing a heel strike (page 3, ll. 26-33); a middle layer (third layer; page 3, ll. 21-24) above the lower layer (page 3, ll. 21-24) and comprising a second material (page 3, ll. 26-33), comparatively harder and stiffer (page 3, ll. 26-33), shaped to enforce containment of a foot of a user therein by flexure thereof in response to loading thereon (page 3, ll. 26-33); and an upper layer (first layer; page 3, ll. 21-24), above the middle layer (first layer; page 3, ll. 21-24), formed of third material, comparatively softer (softer than the third layer; page 3, ll. 21-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have provided a midsole as claimed in the instant application, as taught by Kay, in order to further provide a tailored support to a user's foot.  
.
Claims 12-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Marc (US 4,435,910 A) in view of Lin (US 4,619,056 A).
Regarding claim 12, Marc discloses the method of claim 11, but does not disclose wherein the projections comprise a heel projection extending laterally across the heel region, inferior and anterior to the fat pad under the heel, to urge the fat pad posteriorly toward remaining under the calcaneus bone.  However, Lin teaches a sock liner (insole 40 being capable of functioning as a sock liner; fig. 4; col. 3, ll. 7-16) comprising projections (ridges in midfoot portion 44 and heel portion 42; fig. 4; fig. 4; col. 3, ll. 7-16), wherein the projections comprise a heel projection (see fig. 4) extending laterally across the heel region (see fig. 4), inferior and anterior to the fat pad under the heel (see fig. 4), to urge the fat pad posteriorly toward remaining under the calcaneus bone (the heel projection is capable of urge the fat pad posteriorly toward remaining under the calcaneus bone).  Marc and Lin are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified at least one heel projection as disclosed by Marc, with wherein the projections comprise a heel projection extending laterally across the heel region, inferior and anterior to the fat pad under the heel, to urge the fat pad posteriorly toward 
Regarding claim 13, Marc discloses the method of claim 1, but does not disclose wherein the projections comprise a heel projection extending laterally across the heel region, inferior and anterior to the fat pad under the heel, capable of urging the fat pad posteriorly toward remaining under the calcaneus bone.  However, Lin teaches a sock liner (insole 40 being capable of functioning as a sock liner; fig. 4; col. 3, ll. 7-16) comprising projections (ridges in midfoot portion 44 and heel portion 42; fig. 4; fig. 4; col. 3, ll. 7-16), wherein the projections comprise a heel projection (see fig. 4) extending laterally across the heel region (see fig. 4), inferior and anterior to the fat pad under the heel (see fig. 4), to urge the fat pad posteriorly toward remaining under the calcaneus bone (the heel projection is capable of urging the fat pad posteriorly toward remaining under the calcaneus bone; see fig. 4).  Marc and Lin are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified at least one heel projection as disclosed by Marc, with wherein the projections comprise a heel projection extending laterally across the heel region, inferior and anterior to the fat pad under the heel, capable of urging the fat pad posteriorly toward remaining under the calcaneus bone as taught by Lin, in order to further provide a tailored support to a fat pad of a user's heel.
Regarding claim 14, Marc discloses the method of claim 1, but does not disclose wherein the projections comprise a midfoot projection extending laterally across the midfoot region capable of urging the fat pad under a lateral portion of the arch in a lateral direction during a mid-stance portion of a gait cycle of a user.  However, Lin teaches a sock liner (insole 40 being capable of functioning as a sock liner; fig. 4; col. 3, ll. 7-16) comprising projections (ridges in midfoot portion 44 and heel portion 42; fig. 4; fig. 4; col. 3, ll. 7-16), wherein the projections comprise a midfoot projection (see fig. 4) extending laterally across the midfoot 
Regarding claim 15, Marc discloses the method of claim 1, but does not disclose wherein the projections comprise a metatarsal projection extending laterally across the metatarsal region posterior to the ball of a foot effective to urge the fat pad thereunder anteriorly toward remaining under the ball of the foot during a gait cycle of a user.  However, Lin teaches a sock liner (insole 40 being capable of functioning as a sock liner; fig. 4; col. 3, ll. 7-16) comprising projections (ridges in midfoot portion 44 and heel portion 42; fig. 4; fig. 4; col. 3, ll. 7-16),  wherein the projections comprise a metatarsal projection (see fig. 4) extending laterally across a metatarsal region posterior to the ball of a foot (see fig. 4) effective to urge the fat pad thereunder anteriorly toward remaining under the ball of the foot during a gait cycle of a user (see fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified at least one heel projection as disclosed by Marc, with wherein the projections comprise a metatarsal projection extending laterally across the metatarsal region posterior to the ball of a foot effective to urge the fat pad thereunder anteriorly toward remaining under the ball of the foot during a gait cycle of a user as taught by Lin, in order to further provide a tailored support to a fat pad of a user's heel.
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Marc (US 4,435,910 A) in view of Cheskin (US 2007/0033834 A1).
Regarding claim 18, Marc discloses the method of claim 1, and further discloses wherein: 
the heel projection is shaped to urge the fat pad of a foot of a user (see annotated fig. 3; col. 3, ll. 15-40), in the heel region, laterally by not extending across a load path in a lateral direction (see annotated fig. 3); 
the projections are each formed of a material selected and configured to have length, and spring constant (col. 3, ll. 41-46), individually determined therefor (see fig. 3; col. 3, ll. 15-40); 
the intermediate layer is selected to rely on a conservation of mass and the Poisson effect to urge the fat pad on the bottom of the foot of a user to remain in place rather than distort in response to force applied along the load path during and due to the gait cycle of a user (the middle region and the heel region having an indented cup shape to cuddle a user's midfoot and heel, which is capable of conserving of a mass and generateing a Poisson effect; see figs. 1-2, 3-6); 
the projections are configured in length transversely, width longitudinally individually, based on a type of foot strike of a user corresponding to the apparatus (fig. 3; col. 3, ll. 15-40); and 
a type of foot strike making initial contact with a supporting surface is selected from a heel strike making initial contact proximate a posterior, lateral edge of the base, a midfoot strike making initial contact proximate a lateral edge of the base proximate the midfoot region, and a ball strike making initial contact proximate a ball of a foot of a user between metatarsals and phalanges thereof (the configuration of the projections are based on different strikes).
Marc does not explicitly disclose wherein the intermediate layer is formed of a material having a greater density than that of the base, thereby defining a strike zone, in a lateral, In re Leshin, 125 USPQ 416.
Marc does not disclose wherein the midfoot region of the base comprises pedestals extending therefrom and constituting less than half the area of the lower surface thereof.  However, Cheskin teaches a sock liner (insole 20, which is capable of being used as a sock liner; fig. 1; para. 0019) comprising a base layer (layer 22; figs. 1-2; para. 0019) and an intermediate layer (layer 24; fig. 1; para. 0019), wherein a midfoot region of the base layer comprises pedestals (protrusions 54; fig. 2; para. 0024) extending therefrom and constituting less than half the area of a lower surface thereof (see fig. 2).  Marc and Cheskin are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the base layer as disclosed by Marc, with wherein the midfoot region of the base comprises pedestals extending therefrom and constituting less than half the area of the lower surface thereof, which are capable of projected through corresponding slots provided in the intermediate layer as taught by Cheskin, in order to 

    PNG
    media_image1.png
    747
    674
    media_image1.png
    Greyscale

Annotated Figs. 1-3 from US 4,435,910 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732